Title: Tobias Lear to “John A. Dingwell”, 18 August 1790
From: Lear, Tobias
To: Dingwell, John A.



Sir,
New York August 18th 17909 O’clock A.M.

The letter which you addressed to General Knox and myself, enclosing one for the President, came to hand this morning; and as the President is not expected to return from Rhode Island in less than 6 or 8 days from this time, we have, so far as is in our power, complied with your wishes, as you will see by the enclosed engagement. I will now add, that Colo. McGillivary and the Indians leave this place today, so that whatever you may have to communicate respecting them must be done at the House of the President by 12 ’O Clock.
If the public welfare is so much interested in your information as you say it is, ⟨I⟩ think there needs no further argument to induce a communication from a good Citizen. I am Sir yr mo. Ob. St

Tobias LearSecry to the Presdt of the U.S.

